Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) March 27, 2007 TIAA REAL ESTATE ACCOUNT (Exact Name of Registrant as Specified in its Charter) New York Not Applicable (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 33-92990, 333-13477, 333-22809, 333-59778, 333-83964, 333-113602, 333-121493, 333-132580 and 333-141513 (Commission File Number) c/o Teachers Insurance and Annuity Association of America 730 Third Avenue New York, New York 10017-3206 (Address of principal executive offices) (Zip Code) (Registrants Telephone Number, Including Area Code): (212) 490-9000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition The information set forth below under Item 7.01 Regulation FD Disclosure is incorporated herein by reference. Item 7.01 Regulation FD Disclosure. From time to time, the TIAA Real Estate Account (the Account or the Registrant) prepares materials for its investors so that such investors may compare the performance of the Account to that of an independently formulated composite index. In order to facilitate comparability between the Accounts performance and this index, the Account has engaged the National Council of Real Estate Investment Fiduciaries, an independent party, to recalculate the Accounts direct real estate asset performance in accordance with the methodology used to measure performance for the real estate portion of the composite index (such document is entitled the Report). This recalculated performance is designed for the use of Account investors for comparison purposes only, and does not reflect the true returns experienced by holders of interests in the Account. In the future, the Account periodically intends to prepare similar comparison materials for its investors to reflect the most recent fiscal period for which data is available. Also, the Account will post on the TIAA-CREF internet website, www.tiaa-cref.org , a document containing Frequently Asked Questions, and answers thereto, concerning the Account (the FAQ Document). In the future and as appropriate from time to time, the Account periodically intends to update the FAQ Document as circumstances warrant. The most recently prepared Report, relating to the performance of the Account through December 31, 2006, is furnished as Exhibit 99.1 to this report. The FAQ Document is furnished as Exhibit 99.2 to this Current Report on Form 8-K. The information contained in this Item 7.01, including all information contained on TIAA-CREFs website and including Exhibits 99.1 and 99.2 furnished herewith, shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), or otherwise subject to the liabilities of that Section, and shall not be incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, as amended, or the Exchange Act, except as otherwise stated in such filing. Item 9.01 Financial Statements and Exhibits. (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits. Exhibit No. Description 99.1 Quarterly Composite Index Comparison for the period ending December 31, 2006 . 99.2 TIAA Real Estate Account Frequently Asked Questions SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TIAA REAL ESTATE ACCOUNT By: TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA DATE : March 27, 2007 By : /s/ Stewart P. Greene Stewart P. Greene Vice President and Associate General Counsel
